Citation Nr: 0909658	
Decision Date: 03/16/09    Archive Date: 03/26/09

DOCKET NO.  07-23 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for ocular 
hypertension.

2.  Entitlement to service connection for a cardiovascular 
condition to include the residuals of cardiovascular accident 
(CVA) and amaurosis fugax, including as secondary to ocular 
hypertension.

3.  Entitlement to service connection for migraine headaches, 
including as secondary to ocular hypertension.

4.  Entitlement to service connection for bilateral 
pinguecula.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs




ATTORNEY FOR THE BOARD

L.J. Bakke-Shaw, Counsel


INTRODUCTION

The Veteran served on active duty from November 1973 to 
December 1977, and from January 1978 to December 1993.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in May 2006 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California in which service connection for 
glaucoma suspect and elevated intraocular pressures with 
episodes of complete loss of left eye vision suggestive of 
amaurosis fugax, and for migraine headaches was denied.

The medical evidence shows that the Veteran manifests various 
eye conditions, which the RO has discussed as one condition.  
However, it is not clear that all of these conditions are 
interrelated.  Hence, the manifestations have been separated 
to comport with the medical evidence and to facilitate a 
clearer analysis of the Veteran's claims.  The issues are re-
characterized as identified on the front page of this 
decision.

The May 2007 statement of the case identified the issues on 
appeal as entitlement to service connection for a left knee 
condition, migraines, and the claimed eye condition involving 
glaucoma suspect and elevated intraocular pressure with 
episodes of complete loss of left eye vision suggestive of 
amaurosis fugax.  

In his July 2007 substantive appeal, the Veteran selected 9B, 
indicating that he wished only to appeal the issue of service 
connection for amaurosis fugax.  However, he discussed the 
issue of service connection for migraine headaches.  As the 
Veteran discussed the issue of migraine headaches, the Board 
finds that the Veteran perfected his appeal as to this issue.  
Conversely, as the Veteran did not discuss the issue of 
service connection for the left knee disability, the Board 
finds that the Veteran did not perfect his appeal as to that 
issue.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

The issues of service connection for a cardiovascular 
condition to include the residuals of CVA and amaurosis 
fugax, including as secondary to ocular hypertension, for 
migraine headaches, including as secondary to ocular 
hypertension, and bilateral pinguecula addressed in the 
REMAND portion of the decision below are REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Intraocular hypertension had its onset during active military 
service.


CONCLUSION OF LAW

The criteria for service connection for ocular hypertension 
have been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 
5107(b) (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

In light of the favorable action taken herein, discussion of 
whether VA has met its duties of notification and assistance 
is not required, and deciding the appeal at this time is not 
prejudicial to the Veteran.

I. Service Connection

Service connection may be established for disability 
resulting from injury or disease incurred in service. 38 
U.S.C.A. § 1110. Service connection connotes many factors, 
but basically, it means that the facts, as shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service. A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
in service. See Pond v. West, 12 Vet. App. 341 (1999); 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107. A 
veteran is entitled to the benefit of the doubt when there is 
an approximate balance of positive and negative evidence. See 
also, 38 C.F.R. § 3.102. When a veteran seeks benefits and 
the evidence is in relative equipoise, the veteran prevails. 
See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The 
preponderance of the evidence must be against the claim for 
benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 
(1996).

Continuous service for 90 days or more during a period of 
war, or peace time service after December 31, 1946, and post-
service development of a presumptive disease such as 
hypertension to a degree of 10 percent within one year from 
the date of termination of such service, establishes a 
rebuttable presumption that the disease was incurred in 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 1137; 38 C.F.R. 
§§ 3.307, 3.309.

Service treatment records show that the Veteran was diagnosed 
with and treated for various eye problems during his active 
service including symptoms of eye watering and soreness, and 
visual disturbances.  Service personnel records show he 
worked as an inert gas arc welder, and service medical 
records document exposure to asbestos.  In 1982, these 
records show that he was assaulted, sustaining laceration to 
his scalp and, in 1983, that he had a foreign body removed 
from his eye.  In 1989, the Veteran was found to have 
elevated intraocular pressures, nervehead asymmetry, and a 
Bjerrum's Scotoma in his eyes.  He was followed for suspected 
glaucoma and ultimately diagnosed with intraocular 
hypertension.

Statements proffered by a service member with whom the 
Veteran served and kept in touch with after discharge and the 
Veteran's lay witnesses attest to their observations of the 
Veteran's continuing eye problems and complaints from the 
Veteran's discharge to the present-which corroborate the 
Veteran's assertions and establish continuity of 
symptomatology.

VA examination conducted in February 2006 reveals that the 
Veteran was diagnosed with elevated intraocular pressures and 
bilateral nasal pinguecula, and with glaucoma suspect.  The 
examiner opined that the episodes of complete loss of vision 
in the left eye were suggestive of amaurosis fugax.  

Private treatment records show complaints of blurred vision 
and assessment of ocular migraines and amaurosis fugax.  
These records further show the Veteran experienced a 
cerebrovascular accident in September 2006, status post 
vascular symptoms and carotid artery bypass surgery.  

The Veteran was diagnosed with intraocular hypertension 
during active service and VA examination in February 2006 
documents current elevated intraocular pressures.  The 
Veteran's own statements and that of his lay witnesses 
establish continuity of eye symptomatology from active 
service to the present.  The medical evidence presents no 
other opinions or evidence against a finding that the 
Veteran's manifested ocular hypertension had its onset during 
the Veteran's active service.

Service connection for ocular hypertension is warranted.


ORDER

Service connection for ocular hypertension is granted.


REMAND

As above noted, private and VA medical records show that the 
Veteran was diagnosed with a cardiovascular condition to 
include residuals of CVA and amaurosis fugax, migraine 
headaches, and bilateral pinguecula.

The February 2006 VA examination was conducted prior to the 
Veteran's CVA, however; and does not comment upon the 
relationship any such vascular condition, the nasal 
pinguecula, and migraine headaches have with the Veteran's 
active service.

Review of the Veteran's service treatment records document 
long-term treatment for hypercholesterolemia and headaches, 
as well as for ocular hypertension.  As noted above, service 
medical records also document treatment for eye and head 
injury during active service. 

Given the foregoing, and in light of the fact that the Board 
has herein granted service connection for ocular 
hypertension, further VA examination is required to determine 
the nature, extent, and etiology of the Veteran's manifested 
cardiovascular disorder to include residuals of CVA and 
amaurosis fugax, migraine headaches, and bilateral 
pinguecula.  See McClendon v. Nicholson, 20 Vet. App. 79 
(2006).

The case is REMANDED for the following action:

1.  Schedule the Veteran for VA 
examination to determine the nature, 
extent, and etiology of the 
cardiovascular condition that resulted in 
the Veteran's CVA, residuals of CVA, 
amaurosis fugax, migraine headaches, and 
bilateral pinguecula.  All indicated 
tests and studies should be performed.  
The claims folder and a copy of this 
remand must be provided to the examiner 
in conjunction with the examination. 

It is noted that the Board has granted 
service connection for ocular 
hypertension as having its onset during 
active service.  In addition, service 
treatment records show inservice 
treatment for hypercholesterolemia, 
headaches, eye injury and head injury.  
The Veteran worked as an inert gas arc 
welder and may be presumed to have been 
exposed to various chemicals and 
hazardous substances.  

The examiner is to provide the following 
opinions:

a)	Is it at least as likely as not that 
any diagnosed cardiovascular 
condition, residuals of CVA including 
amaurosis fugax, migraine headaches, 
and bilateral nasal pinguecula had 
their onset during active service or 
is the result of active service or any 
incident therein, including the 
inservice eye injury, inservice head 
injury, or the veteran's work as an 
inert arc welder including exposure to 
chemicals?

b)	Is it at least as likely as not that 
any diagnosed cardiovascular 
condition, residuals of CVA including 
amaurosis fugax, migraine headaches, 
and bilateral pincguecula are the 
result of the service-connected ocular 
hypertension?

All opinions expressed must be supported 
by complete rationale.

2. After undertaking any other 
development deemed essential in addition 
to that specified above, readjudicate the 
Veteran's claims for service connection 
for a cardiovascular condition to include 
residuals of CVA and amaurosis fugax, 
including as secondary to the service-
connected ocular hypertension, migraine 
headaches, including as secondary to the 
service-connected ocular hypertension, 
and bilateral nasal pinguecula, with 
application of all appropriate laws and 
regulations, and consideration of any 
additional information obtained as a 
result of this remand. If any decision 
remains adverse to the Veteran, furnish 
him with a supplemental statement of the 
case and afford a reasonable period of 
time to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate. The Veteran need take no 
action until he is so informed. The Veteran has the right to 
submit additional evidence and argument on the matters the 
Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 
(1999). The Veteran is advised that failure to appear for VA 
examinations could result in the denial of his claims. 38 
C.F.R. § 3.655 (2007). See Connolly v. Derwinski, 1 Vet. App. 
566, 569 (1991).The Board intimates no opinion as to the 
ultimate outcome of this case.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


